Mr. President, I should like to join the distinguished speakers who preceded me in offering Mr. Amerasinghe the sincere felicitations of my delegation on his election to preside over this session of the General Assembly. It is the fitting recognition not only of his distinguished record in this world body but also of the high esteem in which his country is held.
2.	May I take this opportunity also, Mr. President, to congratulate the illustrious predecessor of Mr. Amerasinghe, Mr. Gaston Thom, on the distinction and success with which he completed his term of office as President of the last session of file General Assembly?
3.	My delegation would also like to commend Mr. Kurt Waldheim for the diligence and ability with which he has discharged the responsibilities of his high office. At a time when the United Nations is called upon to play an increasingly important role in world affairs, this Organization has greatly benefited from his counsel and valuable experience.
4.	We are particularly happy to welcome in our midst the delegation of the Republic of Seychelles. My Government hopes to be able to establish very cordial relations with the people and Government of this friendly neighbor in the Indian Ocean.
5.	The last three decades have witnessed the dismantling of colonial empires and the triumph of the valiant and dauntless struggle of peoples determined to be free. However, the last few vestiges of alien rule still tenaciously survive in Zimbabwe, Namibia and South Africa.
 
6.	Today, the great continent of Africa is astir with the promise of total emancipation. The people of Pakistan know from their own national experience that the demand for the right of self-determination of peoples cannot be indefinitely contained by force or political maneuvers. The legitimate struggle of the African people in Zimbabwe, Namibia and South Africa, united and determined to secure their right to freedom, liberty and human dignity, is bound ultimately to triumph.
7.	Recent news from southern Africa indicates that a break-through may be in sight. Pakistan has consistently supported the right of the peoples of southern Africa to be masters in their own homes. We have only to look around Rhodesia to realize how false are the fears that the transfer of power to the indigenous people of Zimbabwe will lead to chaos and bloodshed. On file contrary, it is the blind and fanatical attempt of minority regimes to cling to power and to their special privileges which threatens to bring conflict to southern Africa. The sooner the leadership of these regimes recognizes the realities, the better for all the peoples, whatever their race or color, who call southern Africa their home.
8.	It would not be helpful on my part to offer any comment on the substance of the proposals of the Smith regime which are under discussion in connexion with the future of Zimbabwe. The statement made two days ago in Lusaka by the presidents of the five front-line African States concerning those proposals indicates clearly which way lies the road to peace. I Should like to express file hope on behalf of my country that the peace effort now under way, which has aroused high expectations, will not be allowed this time to be frustrated. For the consequences of failure will be grave for Africa and for the rest of the world.
9.	What I have said about Zimbabwe applies with even greater force to Namibia, a territory which South Africa holds without legal authority and in defiance of decisions of the Security Council and the International Court of Justice. Security Council resolution 385 (1976), unanimously adopted earlier this year, which called for free elections under United Nations supervision and control to determine the status of Namibia must be implemented. The so-called constitutional arrangements announced last month at Windhoek by the Pretoria regime completely ignored the need to hold such elections owing to South Africa's refusal to end its illegal control over this Territory.
10.	We call on the South African regime also to heed the real nature of the turmoil on its own territory and to give up its policy of repression, to stop senseless bloodshed and arrests of its black population and to abandon the abominable policy of apartheid and racial domination. 
11.	I turn now to our own region. I am glad to be able to confirm the assessment made by the Secretary-General in the introduction to his report on the work of the Organization for the current year that "the over-all picture in South Asia as a whole begins to look more encouraging and a spirit of a greater understanding and co-operation seems to be emerging" [A/3111/Add.l, sect. III]. There has been a remarkable improvement in our relations with Bangladesh. The normalization of relations with India continues at a steady pace and all communications air, land and sea-between our countries have been restored; trade resumed after 10 years; and after a gap of four years diplomatic envoys of the two countries have been stationed in the respective capitals.
12.	In brief, all but one of the steps laid down in the Simla Agreement of 2 July 1972 for normalizing relations between the two countries have been taken. The one step remaining to be taken under that agreement is to reach a final settlement of the Jammu and Kashmir dispute. To quote the Secretary-General again: "If the momentum of this welcome development is used to find mutually satisfactory solutions" to outstanding issues, there will be "hope that the area will enter into a new and brighter period" [ibid],
13.	We trust, therefore, that this dispute can also be taken up at an appropriate time and resolved in accordance with the right of self-determination of the people of Kashmir as recognized by the Security Council resolutions unanimously adopted in 1948 and 1949. This right was reaffirmed repeatedly by the late Prime Minister of India, Mr. Nehru, for several years. Those Security Council resolutions and India's pledges have so far remained unimplemented.
14.	In the Simla Agreement, both India and Pakistan resolved to work for the promotion of a harmonious and friendly relationship between them and for the establishment of a durable peace in the subcontinent. Clearly, this objective will not be attained so long as this dispute remains unresolved.
15.	I am happy to state that there has been a promising development in our relations with our other neighbor, Afghanistan, following exchange of visits between Prime Minister Zulfikar Ali Bhutto and President Mohammad Daoud. The talks between the two leaders have been friendly and constructive. They have both agreed to find a final settlement of the differences between their two countries on the basis of the principles of peaceful co-existence, which comprise respect for each other's territorial integrity and national independence and noninterference in each other's internal affairs. There is reason to hope that such a settlement may be reached in the near future, thereby contributing significantly to the well-being of the people of both countries and the progress and stability of die region as a whole.
16.	In the Middle East, the Arab-Israeli conflict remains deadlocked. The limited Israeli withdrawal from Sinai in 1975, which was to have been a step towards a comprehensive settlement, is assuming the shape of a status quo, and the hope of an eventual final settlement it had generated has dimmed. We believe that durable peace can return to the Middle East only when Israel withdraws from all Arab territory it has occupied since 1967, including the holy city of Jerusalem, and when the inalienable national rights of the people of Palestine are fully restored. Nothing short of that will bring lasting peace to this war-tom, tormented land.
17.	The tragic chaos in Lebanon is a sombre warning of what awaits the region as a whole if a just settlement of the Arab-Israeli conflict is not reached in the near future. For who can doubt that the conflict in Lebanon has its roots in the unresolved problem of Palestine and the over-all Arab-Israeli conflict?
18.	There has been little or no progress in the field of disarmament. In fact, while disarmament negotiations continue, expenditures on armaments mount year after year. A comprehensive test ban, a most important objective of disarmament negotiations, remains elusive. Nuclear tests continue and ever more destructive nuclear weapons are being developed. We believe that unless all nuclear tests, whether above or below ground, are banned, the nuclear arms race will continue and all efforts at nuclear disarmament will prove infructuous. The threat of a nuclear holocaust will continue to loom ominously over the world so long as the nuclear Powers do not cease developing nuclear weapons and do not agree to destroy all existing stockpiles of these weapons.
19.	In such a situation, we believe the time has come to consider, on an urgent basis, the question of security of non-nuclear States against a nuclear attack or threat. In our view, only credible and effective measures would ensure the safety of non-nuclear States from this threat and act as a positive disincentive to nuclear proliferation. In this connexion, we have been urging that the nuclear States undertake not to use or threaten to use nuclear weapons against those non-nuclear States which are not protected by treaty guarantees from a nuclear Power. Unfortunately, this plea has so far gone unheeded.
20.	In the same context, we have also urged that nonnuclear States, acting in self-defense, adopt regional security measures such as establishment of nuclear-free zones. In particular, we have advocated the creation of such a zone in South Asia. At the twenty-ninth session and again last year, at Pakistan's instance, the General Assembly adopted resolutions resolutions 3265 (XXIX) and 3476 (XXX)] calling for consultation on this subject. A nuclear-free-zone in South Asia will, we believe, help generate a sense of security and peace among the States in this region. It is a matter of great regret that no progress has been made thus far in implementing that resolution. We hope that this matter may receive further consideration during this session.
21.	I now turn to the most vital issue of our time: the grave economic disparity between the industrialized and the developing countries and the economic disarray which prevails on every side. What is more, this disparity continues to widen. It has been estimated that in the coming five years, the income per head in the poor countries may increase by at most $10; in the same period, the income of the average citizen in developed countries will increase by $900. In other words, the rich are becoming richer, the poor seem destined to stay dangerously poor.
22.	This is an extremely disturbing situation. It is not the result just of some inherent disability arising from the geographical location of countries, their respective capabilities or resources. It is, in fact, largely man-made.
23.	It has now become plain, and is indeed widely recognized, that some fundamental changes are necessary in the existing economic order, which is loaded heavily in favor of the industrialized countries as against the developing countries. Unless these changes are made and the economic dealings between the developed and the developing countries are put on a just basis, the developing countries will, we fear, never have a fair chance to raise the standard of living of their poverty-stricken masses.
24.	In an article on this subject, which has been circulated as an official document of the General Assembly, Prime Minister Bhutto has put the matter thus:
"We cheerfully undertake the toil and sweat for a better life for our masses. We accept the denial of immediate comforts. But we cannot allow the value of our sacrifice to be jeopardized by institutions and practices which structurally operate against us. The labor of our masses is being constantly devalued by unequal economic relationships between us and the richer countries." [See A131/208, annex, sect. III.]
The Prime Minister goes on to say that the external economic environment and its integral link with the collective weaknesses of the developing countries are such that the global economy acts like a strong current setting the developing countries back in their voyage to self- realization. This situation, he concludes, is intolerable.
25.	Unless the inherent bias of the existing institutions of trade and capital in favor of the strong and the rich is removed and unless the massive economic power of rich countries is counterbalanced by unity among the developing countries, the gap between the poor and the rich will continue to expand, because, in the words of the Prime Minister, a built-in feature of the present international economic order is that "the rich must continue to appropriate an overwhelming proportion of the earth's wealth" [ibid., sect. II].
26.	International efforts to narrow this widening gap between the developing and the developed countries have so far proved ineffective. The proposal for a new international economic order, launched at the sixth special session, remains still only a concept. The consensus arrived at on this subject at the seventh special session of the General Assembly [resolution 3362 (S-VII)], widely welcomed at this time as a new turning-point, has been all but forgotten. The North-South dialog initiated in Paris last December with much hope and promise has, after nine months of effort, not gone much beyond discussing questions of procedure or making analyses of the situation. The fourth session of the United Nations Conference on Trade and Development [ UNCTAD] held in Nairobi ended in last-minute compromises of a more or less textual character and the value even of these has been virtually nullified by the reservations entered by the most important industrial Powers.
27.	My country firmly believes that a solution of international problems, including the problem of mass poverty and under-development, must be sought through negotiation and constructive dialog. We have never given primacy to doctrine over pragmatism. We neither seek retribution for past wrongs nor close our eyes to present realities. However, we cannot allow the need for consensus to justify inaction. We do not accept that the prevailing situation reflects an immutable reality. We recognize the need for change by evolution but, in practice, what we see is not evolution but inertia, even regression.
28.	Accordingly, Prime Minister Bhutto has proposed that developing countries of the third world hold a summit meeting to deal with this all-important issue. This proposal was considered at length in the meeting of the Group of 77 recently held in Mexico. It was there decided that this important proposal should be considered by the Governments of the Group of 77. In our view, the combined will of the peoples of the third world, expressed at the highest level, could alone create the necessary impact in the developed world to make it realize the imperative need for changes in the existing economic order that will assure justice to developing countries. These changes are indispensable in the interest of peace, progress and tranquility. The far-sighted will not fail to recognize that, in the long run, both developed as well as developing countries would stand to benefit from such action.
29.	The history of mankind is a history of movement and transformation. Even in periods of apparent calm, forces of change and flux remain at work under the surface. At other times, the process of change becomes greatly accelerated and assumes revolutionary and violent forms. The century in which we live has been such a period.
30.	For the vast bulk of mankind the past century was a period of subjugation and stagnation. In the last 25 years much of what used to be taken for granted has changed. The sun has finally set on colonial empires. The struggle today is to give concrete shape to independence-not political independence only but economic independence as well. Let interdependence be a reality, not a euphemism for the continued dependence of the poor and the weak on the rich and the strong.
31.	At different periods it has fallen to different nations and peoples to set in motion the wheels of history. Today that responsibility falls upon the part of the globe known as the third world. In pursuing the goal of emancipation, the people of the third world are also fulfilling a historic duty to bring justice and equity to bear upon international relations, the absence of which has been a major reason why the pages of history are filled with conflict, oppression and misery. Given reason and goodwill on all sides, there can be no doubt of the ultimate success of our common struggle.
